DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/21/2022 has been entered. Claims 1-31, 36, 84, 87 and 101 remain pending in the application. Applicant’s amendments to the claims and drawings have overcome each and every objection and 112(b) rejection previously set forth in the non-final Office Action mailed 10/21/2021.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,143,496, hereinafter Brown in view of United States Application Publication No. 2013/0190212, hereinafter Handique.
Regarding claim 1, Brown teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (figure 2), wherein said microcapillary array flow cell comprises: i) a height limiting support member (item 64) comprising one or more fluid inlet holes (item 70), one or more fluid outlet holes (column 25, lines 30-33), in fluid communication with ii), ii) an alignment member (item 56)  in fluid communication with i) (figure 2) and whose upper surface is lower than said chip (item 68) comprising said plurality of microcapillary wells (figure 2), iii) a sealing gasket (item 72) in fluid communication with ii) (figure 2), wherein said sealing gasket encompasses said plurality of microcapillary wells (figure 2), and iv) a base layer (item 53) in fluid communication with iii) (figure 2) and which comprises a bottom planar surface (figure 2), wherein said microcapillary wells are open to at least one planar surface (figure 2), wherein said fluid is distributed in a lateral path perpendicular to said microcapillary wells, wherein the exit pressure of the fluid from the outlet hole at said bottom planar surface is lower than the surface tension of water, lower than the capillary pressure (intended use MPEP § 2114 (II) and is taught in column 25, lines 20-42).
Brown fails to teach the height limiting support member further comprises one or more air vent holes.
Handique teaches a system which has inlets, outlets and a venting system to vent air bubbles out of the system (Handique, paragraph [0095]).

Regarding that the microcapillary wells are open on opposing ends, where at least one open end opens to at least one planar surface, the chip and therefore microcapillary wells are not positively claimed for the current invention (a microcapillary array) and therefore any limitation on the microcapillary wells have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Alternatively, these limitations can be considered to be directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on a chip which has microcapillary wells which are open on opposing ends, where at least one open end opens to at least one planar surface. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 2, Brown teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (figure 2), wherein said microcapillary array flow cell comprises: i) a cover (the upper part of item 64 which is closed off, column 25, lines 56-61) comprising one or more fluid inlet holes (item 70), one or more fluid outlet holes (column 25, lines 30-33) in fluid communication with ii) (figure 2), ii) a height limiting support member (the lower part of item 64) comprising one or more chambers, each chamber comprising a fluid inlet hole (item 70), a fluid outlet hole (column, 25, lines 30-33), in fluid communication with iii) (figure 2), iii) an alignment member (item 56) in fluid communication with ii) (figure 2) and whose upper surface is lower than said chip (item 68) comprising said plurality of microcapillary wells (figure 2), iv) a sealing gasket base layer combination (item 72) in fluid communication with iii) (figure 2), wherein said sealing gasket encompasses said plurality of microcapillary wells (figure 2), and said bottom of said sealing gasket is laminated to the top of a base layer which comprises a bottom planar surface (figure 2), wherein the top of the sealing gasket is in fluid communication with iii) and wherein said microcapillary wells are open to at least one planar surface (figure 2), wherein said fluid is distributed in two lateral paths perpendicular to said microcapillary wells, wherein the exit pressure of the fluid from the outlet hole at 
Brown fails to teach the cover and the height limiting support member further comprises one or more air vent holes.
Handique teaches a system which has inlets, outlets and a venting system to vent air bubbles out of the system (Handique, paragraph [0095]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an air vent hole to the system of Brown because it would allow for the venting of air bubbles out of the system (Handique, paragraph [0095]).
Regarding that the microcapillary wells are open on opposing ends, where at least one open end opens to at least one planar surface, the chip and therefore microcapillary wells are not positively claimed for the current invention (a microcapillary array) and therefore any limitation on the microcapillary wells have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Alternatively, these limitations can be considered to be directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on a chip which has microcapillary wells which are open on opposing ends, where at least one open end opens to at least one planar surface. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 3, Brown teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (figure 2), wherein said microcapillary array flow cell comprises: i) a cover (the upper part of item 64 which is closed off, column 25, lines 56-61) comprising one or more fluid inlet holes (item 70), one or more fluid outlet holes (column 25, lines 30-33) in fluid communication with ii) (figure 2), ii) a height limiting support member (the lower part of item 64) comprising one or more chambers, each chamber comprising a fluid inlet hole (item 70), a fluid outlet hole (column 25, lines 30-33) in fluid communication with iii) (figure 2), iii) an alignment member (item 56) in fluid communication with ii) (figure 2) and whose upper surface is lower 
Brown fails to teach the cover and the height limiting support member further comprises one or more air vent holes.
Handique teaches a system which has inlets, outlets and a venting system to vent air bubbles out of the system (Handique, paragraph [0095]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an air vent hole to the system of Brown because it would allow for the venting of air bubbles out of the system (Handique, paragraph [0095]).
Regarding that the microcapillary wells are open on opposing ends, where at least one open end opens to at least one planar surface, the chip and therefore microcapillary wells are not positively claimed for the current invention (a microcapillary array) and therefore any limitation on the microcapillary wells have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Alternatively, these limitations can be considered to be directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on a chip which has microcapillary wells which are open on opposing ends, where at least one open end opens to at least one planar surface. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).

Regarding claim 5, the microcapillary wells are not positively claimed and therefore any limitation on the microcapillary arrays have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Furthermore, Brown teaches this limitation in figure 2.
Regarding claim 6, the microcapillary wells are not positively claimed and therefore any limitation on the microcapillary arrays have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Furthermore, Brown teaches this limitation in figure 2.
Regarding claim 7, the microcapillary wells are not positively claimed and therefore any limitation on the microcapillary arrays have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Furthermore, Brown teaches this limitation in figure 2.
Regarding claim 8, Brown teaches the height limiting support member is located above the chip, however, Brown does not teach the specific distance between the two structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance between the height limiting support member and the chip to a range of 0.05-10mm which would allow the fluid to flow between the two structures (MPEP § 2144.05 (II)).  
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of pumping the fluid using a pump as specified in the claim. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 10, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of pumping the fluid using a pump as specified in the claim. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).

Regarding claim 12, the inlet pump is not positively claimed and therefore any limitation on the inlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown.
Regarding claim 13, the inlet pump is not positively claimed and therefore any limitation on the inlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown.
Regarding claim 14, the inlet pump is not positively claimed and therefore any limitation on the outlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown.
Regarding claim 15, the inlet pump is not positively claimed and therefore any limitation on the outlet pump has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown.
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of having a flow rate of 1µl/min to 10 mL/second. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of having a maximum pressure less than 5 PSI. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).

Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of having the exit pressure less than 0.5 kPa. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 20, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of having the maximum pressure calculated by the specified formula. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 21, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on a sample loading buffer. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2115).
Regarding claim 22, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on a sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2115).
Regarding claim 23, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on a wash buffer. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2115).

Regarding claim 25, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on an oil. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2115).
Regarding claim 26, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of working on an oil and distributing across the top of the wells. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 27, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Brown and Handique and the apparatus of modified Brown is capable of being mounted and a microscope stage. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Brown (see MPEP §2114).
Regarding claim 28, the microscope stage is not positively claimed and therefore any limitation on the microscope stage has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown.
Regarding claim 29, the microscope stage is not positively claimed and therefore any limitation on the microscope stage has minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown.
Regarding claim 30, the microcapillary wells are not positively claimed and therefore any limitation on the microcapillary wells have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Furthermore, Brown teaches this limitation in figure 2.

Regarding claim 36, Brown teaches a microcapillary array flow cell which provides for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells (figure 2), wherein said microcapillary array flow cell comprises: i) a top layer (item 64) comprising a fluid inlet hole (item 70), a fluid outlet hole (column 25, lines 30-33) in fluid communication in fluid communication with ii) (figure 2), ii) a middle layer (items 56 and 68) comprising said chip (item 56) comprising said plurality of microcapillary wells in fluid communication with iii) (figure 2), iii) a base layer (item 53) in fluid communication with ii) (figure 2) and which comprises a bottom planar surface and wherein said base layer is sealed to said top layer in i) (figure 2), wherein said microcapillary wells are open to at least one planar surface (figure 2), wherein said fluid is distributed in a lateral path perpendicular to said microcapillary wells, wherein the exit pressure of the fluid from the outlet hole at the bottom planar surface is lower than the surface tension of water, lower than the capillary pressure, or lower than the liquid surface tension in the microcapillary wells, and wherein said fluid is distributed into said microcapillary wells (intended use MPEP § 2114 (II) and is taught in column 25, lines 20-42).
Brown fails to teach the top layer further comprises one or more air vent holes.
Handique teaches a system which has inlets, outlets and a venting system to vent air bubbles out of the system (Handique, paragraph [0095]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an air vent hole to the system of Brown because it would allow for the venting of air bubbles out of the system (Handique, paragraph [0095]).
Regarding that the microcapillary wells are open on opposing ends, where at least one open end opens to at least one planar surface, the chip and therefore microcapillary wells are not positively claimed for the current invention (a microcapillary array) and therefore any limitation on the microcapillary wells have minimal patentable weight (MPEP § 2115). The claim is therefore taught by modified Brown. Alternatively, these limitations can be considered to be directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by .

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the microcapillary wells are open on opposing ends, where at least one open end opens to at least one planar surface and that Brown does not teach this limitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claim is directed to “a microcapillary array flow cell” and then further specifies that the microcapillary flow cell is “for distributing a fluid to a fluid access region encompassing a chip comprising a plurality of microcapillary wells” and therefore the microcapillary flow cell is being specified to be able to be used with the specified chip and as such, as long as the microcapillary flow cell is capable of be utilized with the chip specified, it would render the claim as obvious. Furthermore, it is noted that the chip and therefore the microcapillary wells are not positively claimed for the current invention and therefore any limitation on the microcapillary wells have minimal patentable weight (MPEP § 2115). 
In response to applicant's argument that the prior art does not teach wherein said fluid is distributed in a lateral path perpendicular to said microcapillary wells, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case Brown would be capable of distributing fluid in a lateral path perpendicular to said microcapillary wells and therefore would render the claim as obvious. Furthermore, as stated above the chip and therefore the microcapillary wells are not positively claims for the current invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796